Name: Council Regulation (EU) No 1210/2014 of 16 October 2014 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  Europe;  European construction;  Africa
 Date Published: nan

 13.11.2014 EN Official Journal of the European Union L 328/33 COUNCIL REGULATION (EU) No 1210/2014 of 16 October 2014 on the allocation of the fishing opportunities under the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 17 March 2008, the Council approved, by Regulation (EC) No 241/2008 (1), the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (the Agreement). (2) A new Protocol to the Agreement was initialled on 10 February 2012 (the Protocol). The Protocol grants Union vessels fishing opportunities in waters in which the Republic of Guinea-Bissau exercises its sovereignty or jurisdiction with regard to fishing. (3) On 16 October 2014 the Council adopted Decision 2014/782/EU (2), on the signing and provisional application of the Protocol. (4) The method for allocating the fishing opportunities among the Member States should be defined for the period of application of the Protocol. (5) If it appears that the fishing opportunities allocated to the Union under the Protocol are not fully utilised, the Commission is to inform the Member States concerned in accordance with Council Regulation (EC) No 1006/2008 (3). The absence of a reply within the deadline to be set by the Council is considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities in the given period concerned. That deadline should be set. (6) To ensure the continuity of the fishing activities of Union vessels, the Protocol provides for its application by the parties on a provisional basis from the date of its signature. This Regulation should therefore apply from the date of signing of the Protocol, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities set out in the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (the Protocol) shall be allocated among the Member States as follows: (a) freezer shrimp trawlers: Spain 2 500 GRT Greece 140 GRT Portugal 1 060 GRT (b) freezer, fin-fish and cephalopod trawlers: Spain 2 900 GRT Italy 375 GRT Greece 225 GRT (c) freezer tuna seiners and longliners: Spain 14 vessels France 12 vessels Portugal 2 vessels (d) pole-and-line tuna vessels: Spain 9 vessels France 3 vessels 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Agreement. 3. If applications for fishing authorisations from the Member States referred to in paragraph 1 do not exhaust the fishing opportunities set out in the Protocol, the Commission shall consider applications for fishing authorisations from any other Member State in accordance with Article 10 of Regulation (EC) No 1006/2008. 4. The deadline within which the Member States must confirm that they are not making full use of their fishing opportunities granted to them under the Agreement, as provided by Article 10(1) of Regulation (EC) No 1006/2008, is set at 10 working days as from the date on which the Commission communicates this information to them. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the date of signing of the Protocol. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 16 October 2014. For the Council The President G. POLETTI (1) Council Regulation (EC) No 241/2008 of 17 March 2008 on the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Guinea-Bissau (OJ L 75, 18.3.2008, p. 49). (2) See page 1 of this Official Journal. (3) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33).